DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 5-22 would be allowable if rewritten to overcome all pending objection(s) and all pending rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Status of Claims
Claim(s) 1-23 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following Three-Prong Analysis will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”3, 4
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
image acquisition unit configured to (see Claims 1 and 2) corresponds to “camera” (see Originally Filed Specification [0028]-[0029];
image reading unit configured to (see Claims 1 and 4) corresponds to elements listed in Originally Filed Specification [0022];
travel detection unit configured to (see Claim 1) corresponds to elements listed in Originally Filed Specification [0022]; 
collision distance calculation unit configured to (see Claim 1) corresponds to elements listed in Originally Filed Specification [0022];
first object recognition unit configured to (see Claim 5) corresponds to elements listed in Originally Filed Specification [0022];
second object recognition unit configured to (see Claim 5) corresponds to elements listed in Originally Filed Specification [0022]; 
third object recognition unit configured to (see Claim 5) corresponds to elements listed in Originally Filed Specification [0022];
fourth object recognition unit configured to (see Claim 5) corresponds to elements listed in Originally Filed Specification [0022];
first travel distance measurement unit configured to (see Claims 6 and 7) corresponds to elements listed in Originally Filed Specification [0022];
second travel distance measurement unit configured to (see Claim 6) corresponds to elements listed in Originally Filed Specification [0022]; 
image combination unit configured to (see Claim 8) corresponds to elements listed in Originally Filed Specification [0022]; 
image movement distance estimation unit configured to (see Claim 8) corresponds to elements listed in Originally Filed Specification [0022]; 
time point image movement distance information providing unit configured to (see Claim 8) corresponds to elements listed in Originally Filed Specification [0022]; 
wheel movement distance estimation unit configured to (see Claim 14) corresponds to elements listed in Originally Filed Specification [0022];
time point wheel movement distance information providing unit configured to (see Claim 14) corresponds to elements listed in Originally Filed Specification [0022];
image collision distance estimation unit configured to (see Claim 19) corresponds to elements listed in Originally Filed Specification [0022];
movement distance calculation unit configured to (see Claim 19) corresponds to elements listed in Originally Filed Specification [0022]; 
delay compensation unit configured to (see Claim 19) corresponds to elements listed in Originally Filed Specification [0022];
image movement distance calculation unit configured to (see Claim 20) corresponds to elements listed in Originally Filed Specification [0022];
wheel movement distance calculation unit configured to (see Claim 20) corresponds to elements listed in Originally Filed Specification [0022]; and 
weight-applied movement distance calculation unit configured to (see Claim 20) corresponds to elements listed in Originally Filed Specification [0022].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	

Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”5 and MPEP § 2106. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1-22 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1-22 is/are directed to a “device”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following step(s):
… to acquire images of surroundings…; (This step(s) is/are considered Mere Data Gathering. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.)

… to detect and identify an object…to generate object recognition information; (This/These step(s) Mere Data Gathering and/or a calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.)

… to generate movement distance information…; (This/These step(s) a calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

… to calculate collision distance information…; (This/These step(s) a calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)


Dependent Claim(s) 2-22 is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 1 recite(s) the following additional element(s): “unit”

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum6 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

“However, many vehicles now include a CAN bus communication system that networks the various devices and components together. Such CAN bus communications systems are well known and commonly used. These systems can include a standalone controller or alternately be integrated into another controller of the vehicle, such as ECU 42, for example. One example of a suitable standard or protocol for such systems is SAE J1939. Though, it will be appreciated that a variety of other protocols exist and could alternately be used, such as CANOpen and DeviceNET, for example.” (US 20070120334 Al, ¶ 47)

“Accelerometers, which measure acceleration forces (e.g., tilt, acceleration), are well known to one of ordinary skill in the art.” (US 8378803 B1)

“The speedometer 26, as is well known to a person having ordinary skill in the art and required by law in the United States…” (US 20030030554 A1, ¶ 23)
Based on the facts listed above, The Examiner, considers “unit” in Claim(s) 1 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 23 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 10227075 B2 (“Zhu”) from IDS.

Regarding Claim 1, Zhu discloses a collision distance estimation device (e.g., “a device ( e.g., a mobile device of a passenger,…)”; see at least C5:40) comprising:
an image acquisition unit configured to acquire images of surroundings of a vehicle to generate image information (“sensor system 115” comprises many components such as “one or more cameras 211” – see at least Fig. 2 with associated text; in particular, C4:5-6; C4:21-26. Lastly C15:66-16:7 corresponds to the means-plus-function interpretation of “unit”.);
an image reading unit configured to detect and identify an object present around the vehicle from the image information to generate object recognition information (Zhu’s invention utilizes “sensor system 115” further comprising Radar and Lidar, and an object recognition algorithm; see at least C4:12-21 and C4:51-60. Lastly C15:66-16:7 corresponds to the means-plus-function interpretation of “unit”.);
a travel detection unit configured to generate movement distance information based on wheel sensing information, steering information, and the image information (Zhu invention utilizes all the following features together: “GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle. IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration.”; “A steering sensor may be configured to sense the steering angle of a steering wheel, wheels of the vehicle, or a combination thereof.” – see at least Fig. 2 with associated text and C4:8-12; C4:32-34 and C10:60-62. Lastly C15:66-16:7 corresponds to the means-plus-function interpretation of “unit”.); and
a collision distance calculation unit configured to calculate collision distance information based on the object recognition information and the movement distance information (see at least C5:7-28 and C10:60-62. Lastly C15:66-16:7 corresponds to the means-plus-function interpretation of “unit”.).

	Regarding Claim 2, Zhu discloses wherein the image acquisition unit comprises a plurality of cameras configured to acquire the images of the surroundings of the vehicle to generate the image information (see at least see at least Fig. 2 with associated text; in particular, C4:5-6; C4:21-26).

Regarding Claim 23, Zhu discloses a driver assistance system (see Fig. 1-3 with associated text. These figures represent a system.) comprising:
an image acquisition unit configured to acquire images of surroundings of a vehicle to generate image information (“sensor system 115” comprises many components such as “one or more cameras 211” – see at least Fig. 2 with associated text; in particular, C4:5-6 and C4:21-26. Lastly C15:66-16:7 corresponds to the means-plus-function interpretation of “unit”.);
an image reading unit configured to detect and identify an object present around the vehicle from the image information to generate object recognition information (Zhu’s invention utilizes “sensor system 115” further comprising Radar and Lidar, and an object recognition algorithm; see at least C4:12-21 and C4:51-60. Lastly C15:66-16:7 corresponds to the means-plus-function interpretation of “unit”.);
a travel detection unit configured to generate movement distance information based on wheel sensing information (e.g., “sense… wheels of the vehicle”), steering information (e.g., “sense the steering angle of a steering wheel”), and the image information (Zhu invention utilizes all the following features together: “GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle. IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration.”; “A steering sensor may be configured to sense the steering angle of a steering wheel, wheels of the vehicle, or a combination thereof.” – see at least Fig. 2 with associated text and C4:8-12; C4:32-34 and C10:60-62. Lastly C15:66-16:7 corresponds to the means-plus-function interpretation of “unit”.);
a collision distance calculation unit configured to calculate collision distance information based on the object recognition information and the movement distance information (see at least C5:7-28 and C10:60-62. Lastly C15:66-16:7 corresponds to the means-plus-function interpretation of “unit”.); and
a brake control device configured to brake the vehicle when the collision distance information is less than a preset distance (see at least C4:48-50 and C10:60-62. Lastly C15:66-16:7 corresponds to the means-plus-function interpretation of “unit”.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zhu and further in US 20180174327 A1 (“Singh”).

Regarding Claim 3, Zhu discloses an image acquisition unit to capture image information (see at least C4:21-26).
Zhu does not directly disclose [a] front image information, [a] left image information, [a] right image information, [a] rear image information, and a first camera configured to generate the front image information; a second camera configured to generate the left image information; a third camera configured to generate the right image information; and a fourth camera configured to generate the rear image information.
However, Singh teaches:
[a] front image information (see at least ¶ 4, 21 and Fig. 4 with associated text), 
[a] left image information (see at least ¶ 4, 21 and Fig. 4 with associated text), 
[a] right image information (see at least ¶ 4, 21 and Fig. 4 with associated text), 
[a] rear image information (see at least ¶ 4, 21 and Fig. 4 with associated text), 
a first camera configured to generate the front image information (see at least ¶ 4, 10, 21 and Fig. 4 with associated text); 
a second camera configured to generate the left image information (see at least ¶ 4, 11, 21 and Fig. 4 with associated text); 
a third camera configured to generate the right image information (see at least ¶ 4, 11, 21 and Fig. 4 with associated text); and 
a fourth camera configured to generate the rear image information (see at least ¶ 4, 11, 21 and Fig. 4 with associated text).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Zhu’s invention by incorporating a surround view system as taught by Singh in order to observe a 360 degrees view around a vehicle.

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zhu and further in US 20070152804 A1 (“Breed”).

Regarding Claim 4, Zhu discloses wherein the image reading unit comprises a plurality of object recognition units configured to detect and identify the object of the image information (see at least C4:12-21 and C4:51-60). 
Zhu does not directly disclose object recognition based on deep learning.
However, Breed teaches object recognition based on deep learning (see at least ¶ 126-132 and 279. Breed teaches “Neural networks used in the accident avoidance system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians.”).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Zhu’s invention by incorporating a neural network as taught by Breed in order to prevent accidents (see ¶ 33).


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph
        5 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        6 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF